Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear if applicant is trying to claim the subcombination “arbitrarily-bendable oral irrigator nozzle” or the combination “arbitrarily-bendable oral irrigator nozzle” with the “oral irrigator”.  The claim set forth “being connected to an oral irrigator” which positively claims the oral irrigator.  Furthermore, this creates confusion to claims 9-16 which are claiming an oral irrigator which is already being claimed in claim 1.     Therefore, claims 9-16 are indefinite because it is not clear if the oral irrigator from claim 1 is the same or an additional to the one already recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Berkley (US 20150050613) in view of Thompson (US 20070017938) further in view of Zhang (US 20070093855).
In regards to Claim 1, Berkley, in the same field of endeavor, discloses an oral irrigator nozzle (Figure 1A, 140,160), being connected to an oral irrigator (Figure 1A) used to guide water in the oral irrigator to spray (Paragraph [0231]), and comprising a base (Figure 1A, 122) which is made from hard materials (Paragraph [0340]) and is provided with a water channel (Figure 1B, 146; Paragraph [0232]) used for guiding the water in the oral irrigator to spray (Paragraph [005]), as well as a sleeve (Figure 1A, 140; Paragraph [0230]) that is connected to the base (figure 1B, via 126; Paragraph [0232]), and is internally provided with a water outlet (Figure 1B, 146; Paragraph [0232]) channel abutting against the water channel and has a first end fixedly connected to the base (figure 1B, via 144 and 145; Paragraph [0234]).
Berkley is silent regarding, an arbitrarily-bendable oral irrigator nozzle and a sleeve made of a silica gel and at least one bendable metal part is embedded into the sleeve along the water 
 	Thompson, in an analogous field of endeavor, teaches an arbitrarily-bendable nozzle (figure 3) and at least one bendable metal part (Figure 2, 50; Paragraph [0021]) is embedded into the sleeve (Paragraph [0021]) along the outlet channel (Figure 2, 42), and the metal part abuts against the sleeve (Paragraph [0021], can be positioned on, around, or inside the sleeve (40)) to form a bendable and shapeable structure (abstract). 
	Zhang in an analogous field of endeavor, teaches a sleeve made of silica gel (Figure 1, 2; Paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berkley’s oral irrigator nozzle with Thompson’s bendable nozzle and Zhang’s sleeve made of silica gel so teeth that are at different locations can be washed utilizing a water jet and a leak proof structure.
In regards to Claim 2, Berkley teaches one end of the sleeve wraps the base (Figure 1A, 120), and the water channel abuts against the water outlet channel (figure 1B, 146 and 146). Berkley is silent regarding a water-proof structure is formed.
Thompson discloses a water-proof structure is formed (Figure 2, 40 can be made of plastic. Waterproof as defined by Collins Dictionary as keeping water out completely; especially treated with rubber or plastic so that water will not penetrate). Zhang also discloses the sleeve is composed of silica gel (Paragraph [0044]; According to ScienceDirect, silica gel is an elastomer, an elastomer defined by Dictionary.com as a rubber, and is therefore waterproof), ensuring the device is water proof. It would have been obvious to modify Berkley’s oral irrigator nozzle with Thompson’s waterproof sleeve and Zhang’s sleeve composed of silica gel in order to form a leak . 
Claims 3-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berkley in view of Thompson further in view of Zhang as applied to claim 1 above, and further in view of Chang (US 20160015491).
	In regards to Claim 3, Berkley/Thompson discloses the invention substantially as claimed. However, Berkley/Thompson are silent regarding a spray head which is made from hard materials and formed with a water outlet communicated with the water outlet channel, wherein a second end of the metal part is fixedly connected to the spray head, and the water outlet restricts a water spray direction and diameter.
Chang discloses a spray head (Figure 7B, 80) which is made from hard materials (Paragraph [0026]) and formed with an outlet (figure 2, 32) communicated with the outlet channel (Figure 2, 42), wherein a second end of the metal part is fixedly connected to the spray head (Paragraph [0031]), and the water outlet restricts a water spray direction and diameter (Figure 7B, 94). It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the nozzle of Berkley, with the spray head of Thompson, in order to have a nozzle with the water outlet restricting a water spray direction and diameter. Doing so contributes to the ability to form a stream of high velocity liquid droplets that are directed toward the teeth of a user, particularly the interproximal area, for cleaning, as taught by Chang (Paragraph [0016])
Regarding Claim 4, Berkley discloses the internal diameter of the water outlet is gradually decreased in a water direction (figure 2C-3C, 12A-12B, and the tip modifier 160 can be tapered connected outside or inside the tip 140 [0273] ).
Regarding Claim 5, Berkley discloses the sleeve wrap 140 can wrap the spray head 160 (figure 1) and is formed with a through hole as large as the water outlet (Figs. 5 and 46). 
Regarding Claim 6, Berkley is silent regarding a diameter of the water outlet is 0.6-1mm.
Chang teaches, a diameter of the water outlet (figure 6, 83) is 0.6-1mm (Paragraph [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Berkley’s water outlet, with 0.6-1mm as taught by Chang in order to control the spray exiting the water outlet in regards to speed and direction.
Regarding Claims 9-16, Berkley/Thompson disclose the invention substantially as claimed. Berkley discloses the base (figure 1B, via 126; Paragraph [0232]) is connected to the shell (Figure 1A, 100), and the water pipe (Figure 1A, 101) is communicated with the water channel (Figure 9, 123). However, Berkley is silent regarding, wherein a water tank provided with a water pipe and a high-pressure pump connected to the water tank are received in the shell.
Chang teaches a water tank (figure 9, 134) provided with a water pipe (Figure 9, 123; disclosed as a fluid delivery path) and a high-pressure pump (Figure 9, 130) connected to the water tank are received in the shell. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Berkley/Thompson’s nozzle with Chang’s water tank connected to a water pipe and a high-pressure pump. It contributes to holding a cleansing event amount of liquid, which the user can tolerate during cleaning, as taught by Chang (Paragraph [0033]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berkley in view of Thompson further in view of Zhang, further in view of Vit (US 4012842).
Regarding Claim 7, Berkley is silent regarding the water outlet channel is able to at least withstand an impulsive force of 120PSI.
Vit, in the same field of endeavor discloses, the water outlet channel is able to at least withstand an impulsive force of 120PSI (Column 6, Lines 23-33). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Berkley’s water outlet channel with the ability to withstand 120 PSI as taught by Vit, in order to withstand the impulsive force. It contributes to the erosion of debris by fatigue which enhances the removal of the plaque by the device, as taught by Vit (Column 1, Lines 50-59).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berkley in view of Thompson further in view of Zhang, further in view of Orsing (US 3913231).
Regarding Claim 8, Berkley is silent regarding the metal part is an iron wire, the number of the iron wire is one, and a diameter of the iron wire is 0.7-1.8mm.
	Orsing in an analogous field of endeavor, discloses, the metal part is an iron wire, the number of the iron wire is one, and a diameter of the iron wire is 0.7-1.8mm (Column 1, Lines 60-65). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Berkley/Thompson’s nozzle with Orsing’s iron wire in order to allow the bendable nozzle to keep shape. It contributes to the ability to move and bend the oral irrigator in any direction base on which is the most suitable for dental work in the cavity, as taught by Orsing (Column 2, Lines 34-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772